DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 2/4/2020 that has been entered, wherein claims 17-26 are pending and claims 1-16 are canceled.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/609.601, filed on 1/30/2015.
Information Disclosure Statement
The IDS filed on 12/11/2019 and 2/20/2022 contains an extremely large number of references. Accordingly, the references have been given only very cursory consideration, see attached PTO 1449, to the extent reasonably expected during normal examination time. If applicant considers there is a particular reference or any teaching particularly relevant to the claimed invention, it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17, 19, 21, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazxaki et al. (US 2011/0205412 A1) in view of Niira et al. (US 2005/0012095 A1) as cited in the IDS of 12/11/2019.

a light receiving element(26, 36, 24, 25) and a filter(44, ¶0060) for passing light having a desirable wavelength, wherein the filter is disposed at a light incident side of the light receiving element(26, 36, 24, 25), 
a semiconductor substrate(10, ¶0059)  having a circuit(30, ¶0059) for driving the light receiving element(26, 36, 24, 25), 
wherein the light receiving element(26, 36, 24, 25) has a laminated structure and includes a transparent conductive material layer(262 of layer 26, Fig. 24, ¶0115); 
a surface recombination prevention layer(36, ¶0117) including a first compound semiconductor(36, ¶0067), 
a photoelectric conversion layer(242 of layer 24, Fig. 24, ¶0115) including a second compound semiconductor(24, ¶0065); 
a compound semiconductor layer(241 of layer 24, Fig. 24, ¶0115) including a third compound semiconductor(24, ¶0065), wherein the compound semiconductor layer(241 of layer 24, Fig. 24, ¶0115) is in contact with the photoelectric conversion layer(242 of layer 24, Fig. 24, ¶0115), and 
a second electrode(25, ¶0058) being in contact with the compound semiconductor layer(241 of layer 24, Fig. 24, ¶0115), and wherein the compound semiconductor layer(241 of layer 24, Fig. 24, ¶0115) is separated between adjacent light receiving elements(26, 36, 24, 25) by an insulating layer(34, ¶0077), and wherein the second 

Miyazxaki does not explicitly state a silicon semiconductor substrate(10, ¶0059), however silicon substrates are well-known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the materials of silicon for the semiconductor substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07  

Miyazxaki does not teach the surface recombination prevention layer(36, ¶0117) has a thickness of 10 nm or more and 30 nm or less. Miyazxaki does teach the surface recombination prevention layer(36, ¶0117) has a thickness of 100 nm(¶0118). 

Niira teaches an image capturing apparatus (Fig. 3, ¶0003) wherein the surface recombination prevention layer(31d, ¶0128, ¶0112) thickness of 10 nm or more and 30 nm or less(¶0128, Table 1) and directly contacting the transparent conductive material layer(2, ¶0108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miyazxaki, so that the surface recombination prevention layer has a thickness of 10 nm or more and a thickness of 30 nm or less, as taught by Niira, in order to reduce the carrier 

Regarding claim 19, Miyazxaki teaches the image capturing apparatus according to claim 17, wherein the first compound semiconductor(36, ¶0067) is an n type compound semiconductor(¶0116), the second compound semiconductor(24, ¶0065) is an i type compound semiconductor(¶0116), and the third compound semiconductor(24, ¶0065) is a p type compound semiconductor(¶0116).

Regarding claim 21, Miyazxaki teaches the image capturing apparatus according to claim 17, but is silent in regards to the transparent conductive material layer(262 of layer 26, Fig. 24, ¶0115) comprises ITO, ITiO or NiO. Miyazxaki does teach the transparent conductive material layer(262 of layer 26, Fig. 24, ¶0115) comprises ZnO(¶0115).  Niira teaches ZnO is equivalent to ITO(¶0116). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the materials of  ZnO for ITO, ITiO or NiO, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06.

Regarding claim 22, Miyazxaki teaches the image capturing apparatus according to claim 17 further including: 


Miyazxaki does not teach the contact layer(261 of layer 26, Fig. 24, ¶0115) having a thickness of 20 nm or less. Miyazxaki does teach the contact layer(261 of layer 26, Fig. 24, ¶0115) having a thickness of 200 nm.

Niira teaches an image capturing apparatus (Fig. 3, ¶0003) wherein the contact layer(n portion of 31d, ¶0128)  having a thickness of 20nm or less(¶0128, Table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miyazxaki, so that the contact layer having a thickness of 200 nm, as taught by Niira, in order to reduce the carrier recombination rate at the semiconductor/contact interface(¶0037) caused by the defects at the semiconductor/contact interface(¶0005).

Regarding claim 25, Miyazxaki teaches the image capturing apparatus according to claim 22, wherein the first compound semiconductor(36, ¶0067) is an n type compound semiconductor(¶0116), the second compound semiconductor(24, ¶0065) is an i type compound semiconductor(¶0116), and the third compound semiconductor(24, ¶0065) is a p type compound semiconductor(¶0116).


Niira teaches an image capturing apparatus (Fig. 3, ¶0003) wherein the fourth compound semiconductor(n portion of 31d, ¶0128)  is an n type compound semiconductor(¶0130). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miyazxaki, so that the fourth compound semiconductor is an n type compound semiconductor, as taught by Niira, in order to reduce the carrier recombination rate at the semiconductor/contact interface(¶0037) caused by the defects at the semiconductor/contact interface(¶0005).
Claims 18, 20, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazxaki et al. (US 2011/0205412 A1)and Niira et al. (US 2005/0012095 A1) as cited in the IDS of 12/11/2019 as applied to claim 17 above, and further in view of Matsuda (US 2002/0000510 A1).
Regarding claim 18, Miyazxaki, in view of Niira, teaches the image capturing apparatus according to claim 17, but is silent in regards to the surface recombination prevention layer(36, ¶0117) comprises InP, InGaAsP or AlInAs, the photoelectric conversion layer(242 of layer 24, Fig. 24, ¶0115) comprises InGaAs, and the compound semiconductor layer(241 of layer 24, Fig. 24, ¶0115) comprises InP, InGaAsP or AlInAs.



Regarding claim 20, Miyazxaki, in view of Niira, teaches the image capturing apparatus according to claim 17, but is silent in regards to when a band gap of the first compound semiconductor(36, ¶0067) is represented by BG1, a band gap of the second compound semiconductor(24, ¶0065) is represented by BG2, and a band gap of the third compound semiconductor(24, ¶0065) is represented by BG3, where BG1, BG2 and BG3 satisfy BG1>BG2 and BG3> BG2.

Matsuda teaches image capturing apparatus(Fig. 4) wherein when a band gap of the first compound semiconductor(120, ¶0096) is represented by BG1(bandgap of InP), a band gap of the second compound semiconductor(103, ¶0096) is represented by BG2(bandgap of InGaAs), and a band gap of the third compound semiconductor(105, 

Regarding claim 23, Miyazxaki, in view of Niira, teaches the image capturing apparatus according to claim 22, but is silent in regards to the contact layer comprises InGaAs, InP or InGaAsP, the surface recombination prevention layer(36, ¶0117) comprises InP, InGaAsP or AlInAs, the photoelectric conversion layer(242 of layer 24, Fig. 24, ¶0115) comprises InGaAs, and the compound semiconductor layer(241 of layer 24, Fig. 24, ¶0115) comprises InGaAs, InP or InGaAsP.

Matsuda teaches image capturing apparatus(Fig. 4) wherein the contact layer(102, ¶0096) comprises InGaAs, InP or InGaAsP(InGaAs, ¶0096), the surface recombination prevention layer(120, ¶0096) comprises InP, InGaAsP or AlInAs(InP, ¶0096), the photoelectric conversion layer(103, ¶0096) comprises InGaAs(InGaAs, ¶0096), and the compound semiconductor layer(105, ¶0096) comprises InP, InGaAsP or AlInAs(InP, ¶0096). It would have been obvious to one of ordinary skill in the art before the 

Regarding claim 24, Miyazxaki, in view of Niira, teaches the image capturing apparatus according to claim 23, but is silent in regards to a combination of (the compound semiconductor of the contact layer and the compound semiconductor of the surface recombination prevention layer(36, ¶0117)) includes (InGaAs, InP), (InGaAs, InGaAsP), (InGaAs, AlInAs), (InP, InGaAsP), (InP, AlInAs), (InGaAsP, InP), (InGaAsP, AlInAs) or (InxGaAsP, InyGaAsP), where X>Y.

Matsuda teaches image capturing apparatus(Fig. 4) wherein to a combination of (the compound semiconductor(InGaAs, ¶0096) of the contact layer(102, ¶0096)  and the compound semiconductor(InP, ¶0096) of the surface recombination prevention layer(120, ¶0096) includes (InGaAs, InP), (InGaAs, InGaAsP), (InGaAs, AlInAs), (InP, InGaAsP), (InP, AlInAs), (InGaAsP, InP), (InGaAsP, AlInAs) or (InxGaAsP, InyGaAsP), where X>Y(InGaAs, InP, ¶0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miyazxaki, so that a combination of (the compound semiconductor of the contact layer and the compound semiconductor of the surface recombination prevention layer 

Regarding claim 26, Miyazxaki, in view of Niira, teaches the image capturing apparatus according to claim 22, but is silent in regards to when a band gap of the first compound semiconductor(36, ¶0067) is represented by BG1, a band gap of the second compound semiconductor(24, ¶0065) is represented by BG2, a band gap of the third compound semiconductor(24, ¶0065) is represented by BG3, and a band gap of the fourth compound semiconductor is represented by BG4, where BG1, BG2, BG3 and BG4 satisfy BG1>BG2, BG3> BG2 and BG1>BG4.

Matsuda teaches image capturing apparatus(Fig. 4) wherein when a band gap of the first compound semiconductor(120, ¶0096) is represented by BG1(bandgap of InP), a band gap of the second compound semiconductor(103, ¶0096) is represented by BG2(bandgap of InGaAs), and a band gap of the third compound semiconductor(105, ¶0096) is represented by BG3(bandgap of InP), and a band gap of the fourth compound semiconductor(102, ¶0096) is represented by BG4(bandgap of InGaAs), where BG1, BG2, BG3 and BG4 satisfy BG1>BG2, BG3> BG2 and BG1>BG4(Table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miyazxaki, so that when a band gap of the first compound semiconductor is represented by BG1, a band gap of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892